DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 12/15/2021. Claims 19-20, 22-26, 28-31 and 33-36 are amended. Claims 1-18 are cancelled. Claims 19-36 are currently pending.
The objection of claims 19 and 36 has been withdrawn due to applicant’s amendment.
The rejection of claims 19-36 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/15/2021, with respect to the rejection(s) of claim(s) 19, 22-23, 27, 29-33 and 35 under 35 U.S.C. 102(a)(1) as being anticipated by Hueil; claims 20-21 and 28 under 35 U.S.C. 103 as being unpatentable over Hueil; claims 24-26 under 35 U.S.C. 103 as being unpatentable over Hueil in view of Smith; claim 34 under 35 U.S.C. 103 as being unpatentable over Hueil in view of Michael and Widenhouse, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Yalei Sun on 02/24/2022.

The application has been amended as follows: 
In the claims:
In claim 19, lines 8-9, the following limitation has been deleted:
“and an upper end of the support piece”
And replaced with the following limitation:
– and the upper end of the support piece –.
Further, in lines 20-21, the following limitation has been deleted:
“the curved surface protection sheet is connected to a lower end of the support piece”
And replaced with the following limitation:
– the curved surface protection sheet is connected to the lower end of the support piece –.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding base claim 19, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a sealing ring protection sheet for a trocar comprising: one positioning skirt; one support piece; and one curved surface protection sheet, wherein: A. the positioning skirt is a sheet structure and provided with a positioning hole, an inner side of the positioning skirt is connected to an upper end of the support piece; B. the support piece is a sheet structure and a lower end of the support piece is connected to an upper end of the curved surface protection sheet; and C. the curved surface protection sheet is an asymmetrical sheet structure having a curved surface divided into a right and left side by a center line of the positioning skirt that splits the positioning hole evenly and extends through the curved surface protection sheet, the right and left side .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/BRIGID K BYRD/Examiner, Art Unit 3771                 

/DIANE D YABUT/Primary Examiner, Art Unit 3771